Citation Nr: 1429156	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO. 11-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include degenerative disc disease (DDD).

2. Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD).

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability, to include as secondary to the back condition.

4. Entitlement to service connection for a right shoulder disability, to include as secondary to the back condition.

5. Entitlement to service connection for paralysis, right side of face, to include as secondary to the back condition.

6. Entitlement to service connection for pinched nerve with lower extremity radiculopathy, to include as secondary to the back condition.

7. Entitlement to service connection for right bicep weakness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled for a hearing before the Board in September 2013.  However, he did not appear and did not provide good cause for his absence.  As such, his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

The issues of entitlement to service connection for a low back disability, a right shoulder disability, right bicep weakness, paralysis of the right side of the face, and a pinched nerve including radiculopathy are addressed in the REMAND portion of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
FINDINGS OF FACT

1.  A September 2007 Rating Decision denied the Veteran's claim to establish service connection for a back condition and right shoulder condition, to include as secondary to the back condition; the Veteran did not appeal that decision within the one-year appellate period nor was new and material evidence received within the appeal period.

2.  Evidence received since the final September 2007 Rating Decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a back condition and right shoulder condition, to include as secondary to the back condition.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a back condition is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a right shoulder condition, to include as secondary to the back condition, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

In the decision below, the Board has reopened and remanded the Veteran's claims of entitlement to service connection for a back disability and right shoulder disability.  Therefore, regardless of whether the VCAA duties to notify and assist have been met with respect to these issues no harm or prejudice to the Veteran has resulted.  As such, the Board concludes that any defect in providing notice and assistance to the Veteran is at worst harmless error in that it does not adversely affect the essential fairness of the Board's adjudication of the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II. New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]." 38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).

Pertinently, the Veteran's low back disability and right shoulder disability claims were previously denied in the final September 2007 rating decision in pertinent part because evidence of record did not reflect that the Veteran had a current back or shoulder disability.  The Veteran did not appeal the September 2007 decision nor was additional evidence received during the appeal period.  As such, the September 2007 rating decision is final with respect to this claim.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

With respect to the Veteran's low back disability, evidence received and obtained since the September 2007 rating decision includes the March 2009 VA examination report that diagnosed DDD of the lumbar spine by X-ray.  Additionally, a July 2012 X-ray report reflects that the Veteran has mild degenerative changes of the right acromioclavicular joint.  This evidence is "new," as it had not been previously considered by VA, and "material" as it addresses an element of service connection which was missing at the time of the prior final denial, the diagnosis of a current back and shoulder disability.  In this regard, the Board recognizes that the additional evidence is presumed to be credible for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Hence, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claims.  The Board thus finds that new and material evidence has been received to reopen the claims of entitlement to service connection for a low back disability and a right shoulder disability.  On that basis, the claims are reopened.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a low back disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a right shoulder disability is reopened, and to that extent only, the appeal is granted.


REMAND

After review of the evidence, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

As described, the Veteran underwent a VA examination in March 2009 to determine the nature and etiology of his back disability.  The examiner opined that the Veteran's current congenital low back anomaly and current low back pain is not caused by or result of service.  However, X-rays taken at that time also diagnosed the Veteran with DDD of the lumbar spine.  It is unclear from the examiner's opinion whether the currently diagnosed DDD was caused or related to service.  As such, clarification is required.

With regard to the right shoulder disability, the Veteran has asserted that he injured his shoulder in service when a butterfly valve fell on him during rough seas.  The July 2012 X-ray report revealed degenerative changes in the right acromioclavicular (AC) joint.  However, the Veteran has not yet been provided an examination to determine the etiology of his right should condition.  As such, remand is necessary to obtain an examination and opinion.

Further, the Veteran has not yet been provided a VA examination to determine the nature and etiology of his claimed facial paralysis and numbness, right bicep condition, and pinched nerve with lower extremity radiculopathy.  The Veteran is competent to describe symptoms of numbness, weakness, and paralysis.  He has also claimed that his facial paralysis and lower extremity radiculopathy are secondary to his back condition.  Therefore, remand is necessary to conduct a VA examination with respect to these claimed conditions to determine a diagnosis and whether they are related to service or a service-connected disability.

Accordingly, the issues are REMANDED for the following action:

1. Obtain any outstanding VA treatment reports from the South Texas HCS and any associated outpatient clinics from May 2012 to the present.  All attempts to obtain these records should be documented.

2. Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his back condition.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted.  After review of all of the evidence, including the Veteran's statements regarding his in-service back trauma, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's currently diagnosed back conditions, including DDD, were caused or incurred in service, or are otherwise related to service?

A complete rationale explaining the basis for the opinion must be provided.

3. Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his claimed right bicep weakness.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted.  After review of all of the evidence, including the Veteran's statements regarding his in-service back trauma, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed right bicep weakness was caused or incurred in service, or is otherwise related to service?

A complete rationale explaining the basis for the opinion must be provided.

4. Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his right shoulder condition.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted.  After review of all of the evidence, including the Veteran's statements regarding his in-service shoulder trauma, the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's currently diagnosed right shoulder conditions, including degenerative changes of the AC joint, were caused or incurred in service, or are otherwise related to service?

(b) Whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's currently diagnosed right shoulder conditions, including degenerative changes of the AC joint, were caused or aggravated by his back condition?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale explaining the basis for the opinion must be provided.

5. Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his facial paralysis and numbness.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted.  After review of all of the evidence, including the Veteran's statements regarding his in-service shoulder trauma, the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed facial paralysis and numbness was caused or incurred in service, or are otherwise related to service?

(b) Whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's claimed facial paralysis and numbness was caused or aggravated by his back condition?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale explaining the basis for the opinion must be provided.

6. Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his claimed pinched nerve with lower extremity radiculopathy.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted.  After review of all of the evidence, including the Veteran's statements regarding his in-service shoulder trauma, the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed pinched nerve with lower extremity radiculopathy was caused or incurred in service, or are otherwise related to service?

(b) Whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's claimed pinched nerve with lower extremity radiculopathy was caused or aggravated by his back condition?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale explaining the basis for the opinion must be provided.

7. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

8. After completing the above and conducting any other development that may be indicated, the RO should re-adjudicate the Veteran's claims.  If any benefits sought remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


